Citation Nr: 1755007	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to December 7, 2016 for a lumbar spine disability and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) made in Atlanta, Georgia.

This matter was previously before the Board, and, in July 2016, this matter was remanded for further development.  Further development in substantial compliance with the Board's previous remand instructions has been completed.

The Board notes that the RO certified the issue of entitlement to service connection for loss of teeth for treatment purposes.  The issue had not previously been adjudicated by the RO, but, in July 2016, the Board ordered the RO to refer the matter to the Veterans Health Administration (VHA).  The Veteran was given instructions on what to do to obtain treatment for dental services.  It is unclear that he has pursued any action, much less that any appeal has been perfected back to the Board.  Thus, while a September 2017 supplemental statement of the case (SSOC), denied the issue, the Board does not find that an appeal was ever commenced by the Veteran.  Therefore, the Board does not have jurisdiction of the matter and shall not address it any further.
 

FINDINGS OF FACT

1.  Prior to August 31, 2015, the Veteran's lumbar spine disability was not shown to manifest in a forward flexion functionally limited to 60 degrees or less, a combined range of motion functionally limited to 120 degrees or less, or guarding or spasms sufficient to cause an altered gait or an abnormal spinal contour.

2.  As of August 31, 2015 the Veteran's back disability manifested spasms sufficient to cause an altered gait.
3.  The Veteran's back disability been shown to have ankylosis, and his forward flexion has not been shown to be functionally limited to 30 degrees or less at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the Veteran's back were met as of August 31, 2015, but not earlier, and the criteria for a rating in excess of 20 percent have not been met at any time during the period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter has been previously remanded in order to provide the Veteran with an additional VA examination.  An additional VA examination was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Back

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent prior to December 7, 2016 for a lumbar spine disability and in excess of 20 percent thereafter.  
 
The Veteran first filed for service connection for a lumbar spine disability in August 1993, and, in March 1994, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation of service.  In April 2010, the Veteran filed an increased rating claim, and, in July 2011, the RO increased the Veteran's disability rating to 10 percent effective the date the claim was received.  The Veteran appealed, and, during the pendency of the appeal, the Veteran's disability rating was increased to 20 percent effective December 7, 2016.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings of the lumbar spine are assigned pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Nevertheless, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  The Board notes that the Veteran testified to periods of incapacitation due to his back spasm.  See Transcript.  Nevertheless, an incapacitating episode, for VA compensation purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  

Such a determination is a matter of medical complexity, and the Veteran has no demonstrated medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran was provided multiple VA examinations which indicated that he had not manifested incapacitating episodes, and the Veteran's treatment records do not contain a diagnosis of incapacitating episodes or a record of physician prescribed bedrest as defined by the rating schedule.  Therefore, the Board shall only consider the General Rating Formula for Diseases and Injuries of the Spine in assigning the Veteran's disability ratings.

Under the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 10 percent is assigned when the Veteran's disability manifests in the following ways: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 3.71a, General Rating Formula for Diseases and Injuries of the Spine.

A disability rating of 20 percent is assigned when the Veteran's back disability manifests in the following ways: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 3.71a, General Rating Formula for Diseases and Injuries of the Spine.

A disability rating of 40 percent is when the Veteran's back disability manifests in: forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. Id.

A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  Id.

Ankylosis of the spine has not been raised by the record, because the Veteran has undergone multiple VA examinations which indicate that he does not have spinal ankylosis, and the Veteran's treatment records do not contain a diagnosis of ankylosis or reports of or treatment for periods of a permanent total loss of range of motion of the thoracolumbar spine or the entire spine.  Therefore, the record does not contain an adequate basis to assign the Veteran with a disability rating of 50 percent or a total disability rating.  Additionally, the Board shall only consider assigning a disability rating of 40 percent based on criteria other than ankylosis of the thoracolumbar spine.

The Board notes that objective neurologic abnormalities associated with spinal diseases are to be evaluated separately under appropriate diagnostic codes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board also notes that, in June 2017, the RO granted service connection for radiculopathy of the bilateral lower extremities associated with his lumbar spine disability and assigned the Veteran disability ratings of 10 percent for each extremity.  The Veteran was provided with his appellate rights should he disagree with the rating assigned, but to date he has not filed a notice of disagreement in response to this rating decision or otherwise challenged the adequacy of these determinations, and, therefore, the Board shall not discuss the Veteran's associated neurological abnormalities any further in conjunction with the evaluation of his back disability.

The Veteran's statements indicate that he has experienced multiple back symptoms throughout the period on appeal including: pain and spasms.

The Veteran underwent a VA examination in June 2010 at which he reported severe constant pain with severe flare-ups every two to three weeks for three to seven days at a time.  The examiner indicated that the Veteran' back symptoms had become progressively worse since onset.  The examiner noted that the Veteran manifested guarding, but did not indicate that the Veteran manifested any spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The Veteran demonstrated flexion of 75 degrees and a combined range of motion of 200 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion, but that there was no additional limitation of motion following three repetitions of range of motion testing.

The Veteran testified at a personal hearing before the Board on August 31, 2015 that he experienced back pain of such severity that he could not stand for a period of time lasting as long as one hour and 15 minutes.  The Veteran also indicated that he could not use ladders, and that he had difficulty performing yard work.  The Veteran described a history of back spasms.  Finally, the Veteran claimed that his disability had increased in severity since his most recent examination.  See Transcript.

Following the hearing,  the Veteran's claim was remanded to investigate his allegation that his back disability had worsened.  The examination was eventually provided in December 2016.  At the examination, the Veteran reported pain that varies in intensity but essentially is the same every day.  The Veteran also indicated that he could sit or stand for about 15 minutes before having to rest or move; that he could bend over once before having to rest; and that he could lift/carry only about 20 pounds for short distances.  The Veteran's range of motion was to 80 degrees and his combined range of motion was 210 degrees.  The examiner noted that there was evidence of pain with weight bearing and that there was spasm and tenderness of moderate to severe intensity.  The examiner indicated that the Veteran manifested muscle spasms sufficient to result in an abnormal gait or spinal contour.  The examiner opined that the Veteran manifested additional functional loss due to pain, fatigue, and lack of endurance.  Nevertheless, the examiner was not able to discuss this additional functional loss in terms of additional loss of range of motion, and the Veteran did not describe a change in the range of motion.  Additionally, there was no additional limitation of motion following three repetitions of range of motion testing.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent prior to August 31, 2015.  In order to meet the criteria for an increased disability rating, the Veteran had to manifest a forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's forward flexion and combined range of motion were measured prior to August 31, 2015, and his forward flexion and combined range of motion did not meet the criteria for an increased disability rating.  The medical evidence also includes reports of and treatment for spasms and guarding.  Nevertheless, a June 2010 VA examination indicated that the Veteran's spasms and guarding were not severe enough to result in an abnormal gait or spinal contour.  As such, the weight of the evidence does not demonstrate that the Veteran is entitled to a disability rating in excess of 20 percent prior to August 31, 2015.  VA treatment records were also reviewed, but do not support a rating in excess of 10 percent prior to August 31, 3015.

The Veteran is entitled to a disability rating of 20 percent from August 31, 2015.  On August 31, 2015, the Veteran testified at a personal hearing before the Board that his back condition had increased in severity.  See Transcript.  As a result, the matter was remanded for another VA examination which was provided in December 2016.  Based on the findings of this new VA examination, the Veteran was provided an increased disability rating.  The Board concludes that the Veteran should not be penalized for the delay in providing him an additional VA examination, and, therefore, a disability rating of 20 percent is assigned effective August 31, 2015 the date VA was put on notice that a new VA examination needed to be scheduled.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent at any time during the period on appeal.  In order to meet the schedular criteria for an increased disability rating, the Veteran must manifest ankylosis of the thoracolumbar spine or a forward flexion of the thoracolumabar spine of 30 degrees or less.  As discussed previously, ankylosis is not raised by the record.  Additionally, the Veteran's forward flexion has been measured multiple times during the period on appeal, and his forward flexion was always in excess of 30 percent.  As such, the criteria for a disability rating in excess of 20 percent have not been met.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent prior to August 31, 2015 or in excess of 20 percent thereafter even after taking additional functional loss into consideration.  The Board notes that in December 2016 a VA examiner opined that the Veteran manifested additional functional loss due to pain, fatigue, and lack of endurance.  Nevertheless, additional functional loss must ultimately be evaluated to the extent that it impacts the Veteran's range of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding when that a musculoskeletal disability rating that has been assigned the maximum disability rating based on limitation of motion precludes further DeLuca analysis).  Ultimately, the December 2016 VA examiner was not able to describe the Veteran's additional functional loss in terms of additional limitation of motion, and the Veteran did not describe his additional functional loss as creating additional loss of range of motion.  Finally, the Veteran was able to perform repetitive range of motion testing without additional loss of range of motion at VA examinations conducted in June 2010 and December 2016.  Therefore, the Veteran's additional functional loss is not sufficient to warrant a disability rating in excess of 20 percent for a lumbar spine disability.


ORDER

A rating in excess of 10 percent for the Veteran's back disability prior to August 31, 2015 is denied.

A rating of 20 percent for the Veteran's back disability, effective August 31, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for the Veteran's back disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


